Per Curiam.
We dismiss this appeal because the order is not final. It leaves the right involved to the future action of the supreme court, and having been irregularly-entered without the authority of that court was liable to be vacated, and we must either affirm the order or dismiss the appeal. The latter remedy will leave the ultimate question open to the privilege conferred by the general term, since the remittitur from this court awarded costs of the appeal in this court, and went no further than that.
Appeal dismissed with costs.
All concur.